Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00594-CV

                                      IN THE MATTER OF A.S.

                      From the 386th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018JUV00095
                             Honorable Arcelia Trevino, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 2, 2019

DISMISSED FOR LACK OF JURISDICTION

           The clerk’s record in this appeal shows that the juvenile court waived its exclusive original

jurisdiction and transferred appellant’s case to a criminal district court. The trial court signed the

order on June 15, 2019.

           An order waiving a juvenile court’s jurisdiction and transferring the underlying cause to

criminal district court is an appealable order. TEX. FAM. CODE ANN. § 56.01(c)(1)(A); see In re T.

S., 548 S.W.3d 711, 720 (Tex. App.—Houston [1st Dist.] 2018, no pet.). The appeal is accelerated

and “has precedence over all other cases.” TEX. FAM. CODE ANN. § 56.01(h). Accordingly,

appellant’s notice of appeal was due to be filed on July 5, 2019. See TEX. R. APP. P. 26.1(b). A

motion for extension of time to file the notice of appeal was due to be filed no later than July 22,

2019. See id. R. 26.3.
                                                                                    04-19-00594-CV


       Because appellant’s notice of appeal, which was filed on September 3, 2019, appeared to

be untimely, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule

[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”). Appellant’s

attorney responded that she was not appointed to represent the appellant until September 3, 2019.

Although appellant’s attorney acknowledges the notice of appeal was untimely filed, she requests

that we retain the appeal on our docket. Because this court has no jurisdiction over untimely filed

appeals, the appeal is dismissed for lack of jurisdiction.

                                                   PER CURIAM




                                                 -2-